Title: Virginia Delegates to Benjamin Harrison, [8 October] 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
[8 October 1782]
We are honoured with your Excellencys favor of the 28th. ult. by this weeks post and are sorry the occurrences of the past week furnish us with nothing material for your entertainment.
The enclosed determination of Congress on the application of the legislature of New Jersey respecting partial payments made by other States to the Troops of their particular lines being of general concern, we take the earliest opportunity of conveying to your Excellency for your information, although we have no doubt it will soon be transmitted through the proper channel.
Virga. having had considerable dealings with the house of Penet & Co. we think it necessary to communicate to your E[x]cellency, that we are informed of their failure by such authority as [cann]ot be doubted. with great respect we are
Yr. E[xce]llencys most obed. hubl. [servants]
James Mad[ison]Jos: Jon[es]
